In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00099-CR
        ______________________________


        CURTIS LEO WILLIAMS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 8th Judicial District Court
              Hopkins County, Texas
             Trial Court No. 0819905




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Curtis Leo Williams, proceeding pro se, appeals his conviction for possession of a

controlled substance, namely marihuana, in an amount more than four ounces but less than five

pounds—a state jail felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(3) (West

2010). The State alleged two prior felony convictions, which elevated the punishment range to a

second degree felony. See Act of May 29, 1995, 74th Leg., R.S., ch. 318, § 1, 1995 Tex. Gen.

Laws 2734, 2735 (amended 2011) (current version at TEX. PENAL CODE ANN. § 12.42 (West

2011)). In a related case, also decided today, Williams has appealed his conviction for possession

of a controlled substance, namely cocaine, in an amount of more than four grams, but less than

200—a second degree felony. See Williams v. State, cause number 06-10-00099-CR. Williams

has filed a single brief, in which he raises six issues common to both of his appeals.

       We addressed these issues in detail in our opinion of this date on Williams’ appeal in cause

number 06-10-00098-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.




                                                 2
      We affirm the trial court’s judgment.




                                              Jack Carter
                                              Justice

Date Submitted:      October 17, 2011
Date Decided:        November 3, 2011

Do Not Publish




                                                 3